ACCEPTED
                                                                                             03-15-00455-CV
                                                                                                     8162761
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        12/9/2015 3:08:10 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                          IN THE COURT OF APPEALS
                       FOR THE THIRD JUDICIAL DISTRICT
                             OF TEXAS AT AUSTIN                              FILED IN
                                                                      3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
SCOTT P. OGLE,                             §                          12/9/2015 3:08:10 PM
                    Appellant,             §                            JEFFREY D. KYLE
      V.                                   §        CASE NO.   03-15-00455-CV Clerk
                                           §
MAELI HECTOR, a/k/a MAELI                  §
ARELLANO, a/k/a MAELI                      §
JOHNSON,                                   §
               Appellee.                   §



                  APPELLANT’S THIRD MOTION FOR
             EXTENSION OF TIME TO FILE APPELLANT’S BRIEF


      TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, SCOTT P. OGLE (“Mr. Ogle” or “Appellant”), Appellant in

the above styled and number cause, and files this Third Motion to Extend Time to

File Appellant’s Brief, and in support thereof, would respectfully show unto this

Court the following:

                                               I.

      Pursuant to Texas Rule of Appellate Procedure 10.5(b), Mr. Ogle would show:

1)    the deadline for filing Appellant’s Brief was November 23, 2015;

2)    Two Requests for Extension of Time to File Appellant’s Brief has been

      previously granted;


Appellant’s Third Motion
to Extend Time to File Appellant’s Brief                                      Page 1 of 4
3)     Mr. Ogle requests that the deadline to file Appellant’s Brief be extended 15

      days from the filing of this motion, or until December 24, 2015;

4)    Undersigned counsel reasonably believes that he will be able to complete and

      file Appellant’s Brief within the time requested; and

5)    No further requests for an Extension of Time to File Appellant’s Brief shall be

      requested.

      Further, counsel requests this extension of time to file Appellant’s Brief

because of an unusually heavy trial schedule. Said trials and trial preparation have

caused undersigned counsel to be unable to complete Appellant’s Brief within the

deadline.

       Additionally, undersigned counsel was being assisted in researching and

drafting Appellant’s Brief in this Cause by attorney Gerald Staton, who passed away

suddenly on November 9, 2015. At the time of his passing, Mr. Staton was in

possession of the trial record in this case, as well as other documents and research

materials to be accessed and referred to in drafting Appellant’s Brief. Those

materials have only been obtained by undersigned counsel via other means.

      Finally, as stated above, undersigned counsel reasonably believes that he will

be able to complete and file the Appellant’s Brief in this cause within the additional

time requested herein.


Appellant’s Third Motion
to Extend Time to File Appellant’s Brief                                   Page 2 of 4
                                       PRAYER

      PREMISES CONSIDERED, APPELLANT SCOTT P. OGLE prays that this

Court grant Appellant’s Third Motion to Extend Time to File Appellant’s Brief.

Appellant further prays for any other relief to which he may show himself justly

entitled.

                                           Respectfully submitted,

                                            /s/ Scott Ogle
                                           Scott Ogle
                                           TBN: 00797170
                                           2028 Ben White Blvd.
                                           Austin, TX 78704
                                           Phone: (512) 442-8833
                                           Fax: (512) 442-3256
                                           soglelaw@peoplepc.com

                         CERTIFICATE OF CONFERENCE

       I hereby certify that a conference was not held with counsel for the defendant
after a reasonable attempt to confer, as there was no response to a message sent to
counsel for the defendant. Therefore, it is presumed that counsel for the defendant
is opposed to the granting of the relief requested in this motion.

                                           /s/ Scott Ogle
                                           Scott Ogle

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument
has been furnished to counsel for the Appellees listed below pursuant to Rule
9.5(b)(1) of the Texas Rules of Appellate Procedure through the electronic
filing manager, as opposing counsel’s email address is on file with the

Appellant’s Third Motion
to Extend Time to File Appellant’s Brief                                  Page 3 of 4
electronic filing manager, on this 9th day of December , 2015.

                                           /s/ Scott Ogle
                                           Scott Ogle


Paul A. Batrice
Law Office of Paul Batrice
1114 Lost Creek Blvd., Ste. 440
Austin, Texas 78746




Appellant’s Third Motion
to Extend Time to File Appellant’s Brief                         Page 4 of 4